      Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 1 of 20



               FOR THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

                                    )
JOSEPH HOLLOWAY, JR.,               )
                                    )
          Plaintiff,                )
vs.                                 ) CASE NO.:
                                    )
CDS MANUFACTURING, INC. and         )
CLAYTON SEMBLER,                    )
                                    )
          Defendant.                )
____________________________________/

                                COMPLAINT

      COMES NOW, the Plaintiff, JOSEPH HOLLOWAY, JR. (hereinafter

referred to as “Plaintiff”), by and through the undersigned counsel, and brings this

civil action for damages, civil penalties, injunctive, and other statutory relief under

the Fair Labor Standards Act, 29 U.S.C. 201 et seq., the Florida Minimum Wage

Act, Fla. Stat. § 448.110 (the Florida Minimum Wage Act), the Florida

Constitution, Art. X, Sec. 24, Florida contract law, and Fla. Stat. § 448.08 against

Defendant CDS MANUFACTURING, INC. (hereinafter referred to as

“Defendant INC.”) and Defendant CLAYTON SEMBLER (hereinafter referred

to as “Defendant SEMBLER”) and alleges as follows:

                          JURISDICTION AND VENUE

1.    This is an action for damages in excess of the jurisdictional limits of this
        Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 2 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 2 of 14

        Court, exclusive of fees and costs, brought to recover unpaid minimum

        wages and overtime compensation under the Fair Labor Standards Act, as

        amended, 29 U.S.C. § 201 et. seq. (hereinafter referred to as the “FLSA”).

        Jurisdiction is conferred upon this Court pursuant to Section 16(b) of the

        FLSA, 29 U.S.C. § 216(b).

2.      This Court has federal question jurisdiction over this action pursuant to 28

        U.S.C. §1331.

3.      This Court has supplemental jurisdiction over Plaintiff’s claims under

        Florida law pursuant to 28 U.S.C. § 1367, as they are so related to claims in

        the action over which the Court has original jurisdiction that they form part

        of the same case or controversy under Article III of the United States

        Constitution.

4.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) as the

        Defendants reside in and do business within this District. In addition, a

        substantial part of the events and omissions giving rise to the claims pleaded

        in this Complaint occurred within this District.

                                             PARTIES

        1. Defendant INC. is a Florida corporation with a principal address of 106

            Charles Hayes, Sr. Drive, Gretna, Florida 32332.

        2. Defendant SEMBLER is a resident of the State of Florida.
        Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 3 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 3 of 14

        3. Defendant INC. and Defendant SEMBLER (collectively hereinafter

            referred to as “DEFENDANTS”) engage in, conduct, and/or transact

            business in the State of Florida, including this judicial district.

        4. Plaintiff is a resident of the State of Florida during all relevant periods to

            this Complaint.

        5. DEFENDANTS failed to pay Plaintiff minimum and overtime wages

            within two (2) years of this action.

        6. DEFENDANTS were Plaintiff’s employers as defined by the FLSA, the

            Florida Minimum Wage Act (“FMWA”), and the Florida Constitution.

        7. Plaintiff was DEFENDANTS’ employee as defined by the FMWA.

                                   FACTUAL ALLEGATIONS

        8. Defendant INC. is a corporation that manufactures, sales, and ships

            products to the public in and around the Gadsden County Florida area.

        9. Defendant SEMBLER owns and operates Defendant INC.

        10.At all times relevant to this Complaint, Defendant SEMBLER

            participated in, managed, directed, and controlled the operations,

            company policies, acts, and practices of Defendant INC.

        11.Plaintiff was an employee of DEFENDANTS in Gadsden County,

            Florida from approximately September 16, 2017 through August 10,

            2018.
        Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 4 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 4 of 14

        12.Plaintiff was defined as an employee of DEFENDANTS, individually

            and collective, within the meaning of the FLSA, 29 U.S.C. § 203(d),

            within the meaning of the Florida Constitution, and the FMWA.1

        13.DEFENDANTS, individually and collectively, as part of their business,

            engage in interstate commerce by processing credit cards which are

            instruments of interstate commerce, by transacting business with foreign

            corporations which are part of interstate commerce, by purchasing

            equipment, tools, materials, and supplies from suppliers and vendors out

            of state which are part of interstate commerce, by advertising on the

            World Wide Web to potential clients and customers outside of Florida,

            and by transacting business across state lines, all of which are part of

            interstate commerce.

        14.In addition to the above described activity, DEFENDANTS, individually

            and/or collectively, as part of their business, would engage in interstate

            commerce (a) by transacting business with foreign corporations which

            were part of interstate commerce, purchasing equipment, materials, parts,

            and supplies from dealers, wholesalers, suppliers, and retailers outside

            the state of Florida, which were part of interstate commerce, (b) by

            advertising on the World Wide Web and other mediums to potential

1
 Under the Florida Minimum Wage Act (FMWA), “the terms “Employer,” “Employee” and “Wage” shall have the
meanings established under the federal Fair Labor Standards Act (FLSA) and its implementing regulations.” Fla.
Const. Art. X § 24(c).
        Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 5 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 5 of 14

            clients outside the State of Florida, and/or (c) by transacting business

            across state lines. All of which are part of interstate commerce.

        15.DEFENDANTS individually and/or collectively obtained, exchanged,

            and sent/received funds to and from areas outside of the State of Florida

            and to the State of Florida, used telephonic transmissions going outside

            of the State of Florida to conduct business, and transmitted electronic

            information through computers, the internet, via email, and otherwise

            outside of the State of Florida.

        16.During the three (3) years Plaintiff worked as a “driver” for

            DEFENDANTS.

        17.Plaintiff was not a driver or carrier engaged in interstate commerce.

        18.Plaintiff was not subject to the overtime exemption of the Motor Carrier

            Act.

        19.Plaintiff was eligible for overtime during the period he worked for

            DEFENDANTS.

        20.As a driver, Plaintiff drove a motorized vehicle and delivered goods to

            DEFENDANTS’ customers at the direction of DEFENDANTS,

            individually or collectively.

        21.At all times relevant to this Complaint, Defendant INC. was responsible

            for paying Plaintiff for work performed for DEFENDANTS.
        Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 6 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 6 of 14

        22.At all times relevant to this Complaint, Defendant SEMBLER was

            responsible for paying Plaintiff for work performed for DEFENDANTS.

        23.Defendant SEMBLER was responsible for setting Plaintiff’s rate of pay.

        24.Defendant INC. was responsible for setting Plaintiff’s rate of pay.

        25.DEFENDANTS, individually or collectively, obtained, exchanged, and

            sent/received funds to and from of the State of Florida, used telephonic

            transmissions going outside of the State of Florida to conduct business,

            and transmitted electronic information through computers, the internet,

            via email, and otherwise outside of the State of Florida.

        26.Defendant SEMBLER is an employer and enterprise engaged in

            interstate commerce subject to the FLSA and has annual revenue of at

            least five hundred thousand dollars ($500,000.00).

        27.Defendant INC. is an employer and enterprise engaged in interstate

            commerce subject to the FLSA and has annual revenue of at least five

            hundred thousand dollars ($500,000.00).

        28.If neither Defendant had an individual annual income of at least

            $500,000.00, then DEFENDANTS, collectively, had an annual income of

            at least $500,000.00 during the period relevant to this Complaint.

        29.Defendant INC. controlled the day to day operations of its business and

            was actively involved in the day to day operations of same, including
        Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 7 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 7 of 14

            matters concerning hiring, firing, payroll, setting policies, making

            procedures, setting goals and quotas, marketing, establishing services

            performed, setting pricing for products and services, and other business

            operations.

        30.Defendant SEMBLER controlled the day to day operations of Defendant

            INC.’s business and was actively involved in the day to day operations of

            same, including matters concerning hiring, firing, payroll, setting

            policies, making procedures, setting goals and quotas, marketing,

            establishing services performed, setting pricing for products and services,

            and other business operations.

        31.Defendant INC. supervised the operations of its business, including

            hiring and firing employees, setting work schedules for the employees,

            and providing work assignments for employees.

        32.Defendant SEMBLER supervised the operations of Defendant INC.’s

            business, including hiring and firing employees, setting work schedules

            for the employees, and providing work assignments for employees.

        33.At all times material herein, DEFENDANTS controlled Plaintiff’s day to

            day activities, supervised, and/or had operational control over Plaintiff.

        34.At all times material herein, DEFENDANTS, individually and/or

            collectively, were responsible for hiring Plaintiff, having the ability to
        Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 8 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 8 of 14

            terminate Plaintiff, setting Plaintiff’s rate of pay, determining if the

            minimum wage or overtime was to be paid, setting Plaintiff’s work

            schedule including the number of days and hours worked, determining

            and assigning Plaintiff’s work duties, and supervising Plaintiff.

        35.Plaintiff worked the number of hours required by DEFENDANTS.

        36.DEFENDANTS knew how much money Plaintiff was paid during his

            employment with DEFENDANTS.

        37.During        Plaintiff’s employment          for Defendant          INC., Defendant

            SEMBLER, as owner of Defendant INC., paid Plaintiff on behalf of

            Defendant         INC.       for   the    work   that   Plaintiff    performed    for

            DEFENDANTS.

        38.DEFENDANTS,                 individually    and   collectively,      were   Plaintiff’s

            employers within the meaning of the FLSA, 29 U.S.C. § 203(d).

        39.At all times material herein, DEFENDANTS, individually and

            collectively were joint employers of Plaintiff.

        40.Plaintiff’s pay records are in possession of DEFENDANTS.

        41.DEFENDANTS failed to pay Plaintiff wages for all hours of work

            Plaintiff performed for DEFENDANTS.

        42.DEFENDANTS were aware Plaintiff was not compensated for all hours

            of work Plaintiff performed for DEFENDANTS.
        Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 9 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 9 of 14

        43.Plaintiff suffered harm as a result of DEFENDANT’s failure compensate

            Plaintiff for all hours of work Plaintiff performed for DEFENDANTS in

            the form of unpaid wages.

        44.Plaintiff had to retain the undersigned attorney in order to recover his

            unpaid wage damages and has incurred attorney’s fees and costs as a

            direct result of DEFENDANTS’ violation(s) of the FMWA.

        45.To date, DEFENDANTS have not paid Plaintiff his due wages for all

            hours that he worked for DEFENDANTS.

        46.Specifically, Plaintiff stopped working for DEFENDANTS in October

            2018, and DEFENDANTS withheld his paycheck for his final two weeks

            of work. This resulted in Plaintiff not being compensated at the Florida

            minimum wage for each hour Plaintiff worked for DEFENDANTS, as

            required by the FMWA and FLSA.

        47.In addition, Plaintiff worked over forty (40) hours during each of his final

            two weeks of work for DEFENDANTS.

        48.DEFENDANTS suffered and permitted Plaintiff to work, but

            DEFENDANTS did not pay Plaintiff for all work that he performed for

            DEFENDANTS.

        49.Plaintiff requested his unpaid back wages from DEFENDANTS, but

            DEFENDANTS failed and/or refused to pay same.
       Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 10 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 10 of 14

        50.DEFENDANTS and Plaintiff agreed that Plaintiff would be compensated

            at a rate of $18.00 per hour worked for DEFENDANTS.

        51.DEFENDANTS’ actions in failing and/or refusing to compensate

            Plaintiff at the applicable Florida minimum wage was willful.

        52.DEFENDANTS’ actions in failing and/or refusing to compensate

            Plaintiff at the applicable Florida minimum wage was not in good faith.

        53.The records concerning the hours worked by Plaintiff and the exact

            amount of money paid to Plaintiff are in the exclusive possession and

            sole custody and control of DEFENDANTS. Therefore, Plaintiff is

            unable to determine and state the exact amount of damages due at this

            time.

        54.DEFENDANTS are liable to pay Plaintiff’s reasonable attorney’s fees

            and costs incurred in pursuing this action, pursuant to the FMWA and

            FLSA.

        55.Plaintiff attempted to resolve this matter by sending a letter demanding

            Plaintiff’s unpaid wages on or about December 20, 2018. On January 9,

            2019, DEFENDANTS, through their human resources department

            employee, contacted Plaintiff’s counsel and denied Plaintiff’s entitlement

            to his unpaid wages. On January 14, 2019, Plaintiff sent a letter to

            DEFENDANTS,                 again   requesting   Plaintiff’s   unpaid   wages.
       Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 11 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 11 of 14

            DEFENDANTS did not respond to said letter. On March 8, 2019,

            Plaintiff again sent a letter to DEFENDANTS, again requesting

            Plaintiff’s unpaid wages, and again DEFENDANTS did not respond to

            the letter. Accordingly, because DEFENDANTS refuse to engage in any

            constructive communication or negotiation to resolve Plaintiff’s claims

            and have ignored Plaintiff’s correspondences, Plaintiff has is left with no

            option but to turn to the Court to vindicate his rights. See Exhibit A, B,

            and C – Letters to Defendants.

                           COUNT I
        VIOLATION OF THE MINIMUM WAGE PROVISIONS
   OF THE FLORIDA MINIMUM WAGE ACT (“FMWA”), FLA. STAT. §
                             448.110
                     (Against all Defendants)

        56.Plaintiff re-alleges and incorporates Paragraphs one (1) through fifty-five

            (55) above as if fully set forth herein.

        57.The FMWA and Florida Constitution mandate an employer pay its

            employees at least the minimum wage for each hour worked. In 2018, the

            Florida Minimum Wage was $8.25 per hour. FLA. STAT. § 448.110;

            Fla. Const., Art. X, § 24.

        58.Plaintiff worked for DEFENDANTS but was not paid at least the Florida

            Minimum Wage for each and every hour worked as required by the
       Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 12 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 12 of 14

            FMWA. Specifically, Plaintiff was not paid any wages for his last two

            weeks of work for DEFENDANTS.

        59.DEFENDANTS failed and/or refused to compensate Plaintiff at the

            minimum hourly wage for each and every hour worked as required under

            the FMWA and Florida Constitution.

        60.DEFENDANTS were aware suffered and permitted Plaintiff to work

            without proper compensation.

        61.DEFENDANTS knew, or showed reckless disregard for the fact, that

            their failure to pay Plaintiff, as alleged herein, was in violation of the

            FMWA.

        62.As a result of DEFENDANT’S unlawful practice, Plaintiff has suffered

            damages in the form of unpaid wages.

        63.The actions of the DEFENDANTS complained of herein were willful

            within the meaning of the FMWA.

        64.On or about December 20, 2018, Plaintiff mailed DEFENDANT a letter

            of demand for his unpaid back wages to DEFENDANTS. Ex. A (Letter

            of Demand).

        65.On or about January 9, 2019, Defendant, through an agent and/or

            employee, contacted the undersigned’s office. Defendant indicated that
       Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 13 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 13 of 14

            its position was that it was not obliged to give my client his final

            paycheck for his last two weeks of work.

        66.On or about January 14, 2019, Plaintiff sent a letter to Defendant

            memorializing the January 9, 2019 conversation and stated Plaintiff’s

            position was that he was entitled to his final paycheck and requested

            Defendant pay same immediately. Ex. B (Jan. 14, 2019 Letter).

        67.On March 8, 2019, when Defendant did not respond to the January 14,

            2019 letter requesting Plaintiff’s unpaid wages, Plaintiff sent Defendant a

            final letter in an attempt to resolve this matter without bringing suit

            against Defendant. Ex. C (Mar. 8, 2019 Letter). In said letter, Plaintiff

            requested his unpaid wages, plus attorney’s fees and costs, and informed

            Defendant that Plaintiff would proceed to file suit against Defendant for

            unpaid wage damages if Plaintiff was not paid his unpaid wage damages.

            (Id.).

        68.To date, Defendant has not responded to Plaintiff’s letters dated January

            14, 2019 and March 8, 2019, wherein Plaintiff requested payment for his

            unpaid wage damages. Ex. B; Ex. C.

        69.Plaintiff has made a good faith effort to resolve this matter prior to

            bringing suit. See Ex. A; Ex. B; Ex. C.

        70.All conditions precedent have been met, pursuant to Fla. Stat. § 448.110.
       Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 14 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 14 of 14

        71.Because of DEFENDANT’s actions, Plaintiff had to retain counsel to

            pursue this cause of action and has accrued attorney’s fees and costs.

        72.Plaintiff is entitled to recover his reasonable attorney’s fees and costs

            connected with this suit, pursuant to the FMWA.

        73.As a result of the unlawful acts of DEFENDANT, Plaintiff has been

            deprived of compensation in amounts to be determined at trial.

        74.DEFENDANT’s failure to compensate Plaintiff at the Florida minimum

            wage for all hours worked was not in good faith.

        75.Plaintiff is entitled to recover his unpaid wages plus an equal amount of

            liquidated damages, pursuant to Fla. Stat. § 448.110(6)(c)(1).

WHEREFORE, Plaintiff prays that this Honorable Court:

        A. Enter judgment for Plaintiff and against DEFENDANT on the basis of

            DEFENDANT’s violations of the minimum wage provisions of the

            Florida Minimum Wage Act, Title XXXI, § 448.110;

        B. Award Plaintiff actual and compensatory damages in the amount shown

            to be due for unpaid minimum wages;

        C. Award Plaintiff an equal amount in liquidated damages, pursuant to Flas.

            Stat. § 448.110;

        D. Award Plaintiff reasonable attorney's fees and costs of suit, pursuant to

            Fla. Stat. § 448.08 and § 448.110; and
       Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 15 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 15 of 14

        E. Grant such other and further relief as this Court deems equitable and just.

                          COUNT II
  VIOLATION OF THE OVERTIME PROVISION OF THE FAIR LABOR
         STANDARDS ACT (“FLSA”), 29 U.S.C. 201, ET SEQ.
                    (Against all Defendants)

        76.Plaintiff re-alleges and incorporates Paragraphs one (1) through fifty-five

            (55) above as if fully set forth herein.

        77.During the previous three year period before this Complaint was filed,

            Plaintiff regularly worked, at DEFENDANTS’ insistence, in excess of

            forty (40) hours per week.

        78.Section 207(a)(1) of the FLSA prohibits an employer from employing its

            non-exempt employees for a work week longer than forty (40) hours,

            unless such employee receives compensation for all hours he or she is

            employed in excess of forty hours at a rate not less than one and one-half

            times the regular rate of pay.

        79.Plaintiff was not exempt from receiving overtime compensation under

            the FLSA.

        80.As such, Plaintiff was entitled to be paid at a rate one and one-half (1 ½)

            times the regular hourly rate for each hour worked in excess of forty (40)

            in a work-week.

        81.DEFENDANTS employed Plaintiff in excess of forty (40) hours in at

            least one work week without paying Plaintiff at a rate of one and one half
       Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 16 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 16 of 14

            (1 ½) times the regular rate of pay for all hours worked in excess of forty

            (40) in the work week as required by the FLSA, and thus have violated

            Plaintiff’s rights under § 207 of the FLSA.

        82.As a consequence of DEFENDANTS’ violation of the FLSA, Plaintiff is

            entitled to one and one half (1 ½) times the regular rate of pay for all

            hours worked in excess of forty (40) hours for each week employed by

            DEFENDANTS and for which Plaintiff was not paid one and one half

            times (1 ½) the regular rate.

        83.Plaintiff’s regular rate of pay was $16.00 per hour, and Plaintiff’s

            overtime rate of pay was $24.00 per hour.

        84.DEFENDANTS knew and were aware at all times that Plaintiff worked

            more than forty (40) hours per week without receiving the appropriate

            overtime compensation.

        85.DEFENDANTS failed and/or refused to properly compensate Plaintiff at

            the proper overtime rate for each hour worked in excess of forty (40) in a

            work-week.

        86.DEFENDANTS knew, or showed reckless disregard for the fact, that

            their failure to pay Plaintiff as alleged herein was in violation of the

            FLSA.
       Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 17 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 17 of 14

        87.The actions of DEFENDANTS complained of herein were willful within

            the meaning of 29 U.S.C. § 216(b).

        88.The actions of DEFENDANTS complained of herein were not in good

            faith.

        89.Because of DEFENDANTS’ actions, Plaintiff had to retain counsel, and

            is entitled to recover attorney’s fees and costs connected with this suit.

        90.As a result of the unlawful acts of DEFENDANTS, Plaintiff has been

            deprived of overtime compensation in amounts to be determined at trial,

            and is entitled to recovery of such amounts, liquidated damages,

            attorneys’ fees, costs and other compensation.

WHEREFORE, Plaintiff prays that this Honorable Court:

        F. Enter judgment for Plaintiff and against DEFENDANTS on the basis of

            DEFENDANTS’ violations of the overtime provisions of the Fair Labor

            Standards Act, U.S.C. 29 § 207;

        G. Award Plaintiff actual and compensatory damages in the amount shown

            to be due for unpaid overtime wages, pursuant to 29 U.S.C. § 216, in an

            amount to be determined at trial;

        H. Award Plaintiff liquidated damages equal to Plaintiffs’ unpaid wages,

            pursuant to 29 U.S.C. § 216;
       Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 18 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 18 of 14

        I. Award Plaintiff reasonable attorney's fees and costs of suit, pursuant to

            29 § 216(b);

        J. Find DEFENDANTS jointly and severally liable to Plaintiff as joint

            employers; and

        K. Grant such other and further relief as this Court deems equitable and just.

                                           COUNT III
                                    BREACH OF CONTRACT
                                     (Against all Defendants)

        91.Plaintiffs re-allege paragraphs one (1) through ninety (90) above as if

            fully set forth herein.

        92.Plaintiff and DEFENDANTS entered into a valid employment agreement

            on or about September 16, 2017, whereby DEFENDANTS agreed to

            compensate Plaintiff at a rate of $16.00 per hour for performing work as

            a truck driver.

        93.Further, DEFENDANTS agreed to pay Plaintiff at a rate of one and one-

            half (1½) times his regular rage of pay for every hour he worked for

            DEFENDANTS over forty (40) hours in a work week. Plaintiff’s

            overtime rate was $24.00 per hour.

        94.Plaintiff performed the job duties in a satisfactory manner, and in

            accordance with the agreement with DEFENDANTS.

        95.All conditions precedent, if any, has been met.
       Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 19 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 19 of 14

        96.On one or more occasion, DEFENDANTS failed to pay Plaintiff

            compensation in accordance with their respective agreements.

        97.On one or more occasions, DEFENDANTS failed to pay Plaintiff any

            compensation for hours Plaintiff worked for DEFENDANTS, even

            though DEFENDANTS agreed to pay Plaintiff at a rate of $16.00 per

            regular working hour.

        98.On one or more occasion, Plaintiff worked more than forty (40) hours in

            a work week for DEFENDANTS, yet DEFENDANTS failed to

            compensate Plaintiff at a rate of $24.00 per overtime hour.

        99.DEFENDANTS’ failure to pay Plaintiff in accordance with their

            respective agreements constitutes a material breach of the agreements,

            respectively.

        100. DEFENDANTS’ material breach of the agreements has and continues

            to cause harm to Plaintiff in the form of lost wages.

        101. As a result of the unlawful acts of DEFENDANTS, Plaintiff has been

            deprived of compensation in amounts to be determined at trial and are

            entitled to recovery of such amounts, attorney’s fees, costs, and other

            compensation pursuant to Florida law. Fla. Stat. § 448.08 (2018).

        WHEREFORE, Plaintiff prays that this Honorable Court:
       Case 4:19-cv-00269-MW-CAS Document 1 Filed 06/12/19 Page 20 of 20
Holloway v. CDS Manufacturing Inc., et al.
Page 20 of 14

            A. Enter judgment for Plaintiff and against DEFENDANTS on the basis

                 of DEFENDANTS’ violations breached their agreement with Plaintiff

                 by failing to pay Plaintiff his due wages pursuant to his contractual

                 agreement with DEFENDANTS;

            B. Award Plaintiff actual and compensatory damages in an amount to be

                 determined at trial;

            C. Award Plaintiff reasonable attorney's fees and costs of suit, pursuant

                 to Fla. Stat. § 448.08;

            D. Find DEFENDANTS jointly and severally liable to Plaintiff as joint

                 employers; and

            E. Grant such other and further relief as this Court deems equitable and

                 just.

          PLAINTIFF DEMANDS TRIAL BY JURY ON ALL COUNTS

Dated this 12th day of June, 2019.

                                             Respectfully submitted,

                                             /s/ Jeremiah J. Talbott
                                             JEREMIAH J. TALBOTT, ESQ.
                                             FL Bar No. 0154784
                                             Law Offices of Jeremiah J. Talbott, P.A.
                                             900 East Moreno Street
                                             Pensacola, FL 32503
                                             (850) 437-9600 / (850) 437-0906 (fax)
                                             jj@talbottlawfirm.com;
                                             civilfilings@talbottlawfirm.com
                                             Attorney for Plaintiff
